Order entered October 5, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00657-CV

 FELIX SORKIN, INDIVIDUALLY, GENERAL TECHNOLOGIES, INC.,
    AND PRECISION-HAYES INTERNATIONAL, INC., Appellants

                                       V.

             P.T. ATLAS MANUFACTURING, L.L.C., Appellee

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-17416

                                    ORDER

      Before the Court is appellee’s October 4, 2021 unopposed motion for

extension of time to file its brief. We GRANT the motion and ORDER the brief

be filed no later than November 1, 2021.


                                            /s/   KEN MOLBERG
                                                  JUSTICE